*181'This day came again the parties aforesaid, by their attorneys, and the arguments of the counsel being fully heard and the court being sufficiently advised of and concerning the premises, are of opinion that there is error in the record and proceedings of the •decree aforesaid, in this, that the bill of the complainant in the court below was not taken pro confesso as to the absent defendant, William Burney, and that there is not sufficient proof that the order to advertise was duly published. Therefore, it is considered by the court, that the decree aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came for new proceedings to be had therein, to commence by receiving proof of the due publication of the order to advertise aforesaid, and that the appellant recover of the appellee his costs in this behalf expended, which is ordered to be certified to the said court.